on re-hearing. McCueeoch, J. Our attention is directed to proof in the record that appellee was in actual occupancy, under his tax deed, of some of the lands in controversy other than the north half of southwest quarter of section 36, for more than two years before the commencement of this suit. We find on examination of the transcript that this is true as to the southeast quarter of northwest quarter, and' the southwest quarter of the southwest quarter of section thirty-six. These two tracts were embraced in separate tax deeds, and the evidence is undisputed that appellee enclosed them, with others, as a pasture two or three years before the commencement of this suit, and that his possession was continuous up to the date of the decree. The testimony as to the boundaries of the pasture is too vague and uncertain to warrant a finding that any part of the other tracts now in controversy was enclosed therein. It is doubtful whether appellee’s reference, in his original brief, to this proof was sufficient to bring it to our notice. We did not, in fact, notice or consider it before, but accepted as true the statement in appellant’s abstract that these lands were unimproved and unoccupied. In the interest of complete justice, however, we have concluded that appellee sufficiently complied with the rules for us to correct the error which we fell into concerning the two tracts of land described above. We are of the opinion that the appellee is entitled to a rehearing, and that the decree of the chancellor should be affirmed as to the southeast quarter of the northwest and the southwest quarter southwest quarter of 36, as well as the north half of the southwest quarter of said section 36; but that as to the other tracts in controversy (the east half of southwest quarter, section 35 and the southeast quarter of section 35) our former decision was correct, and that as to them the reversal with direction to enter a decree in favor of appellant should stand. It is so ordered.